                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


SALADIN RUSHDAN aka                          1:16-cv-00988-NONE-GSA-PC
ROBERT STANLEY WOODS,

              Plaintiff,

       vs.

D. DAVEY, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
              Defendants.                    AD TESTIFICANDUM
                                     /


Saladin Rushdan aka Robert Stanley Woods, CDCR # B-38236, is necessary and material to a
settlement conference in this case on May 28, 2021, he is confined in RJ Donovan Correctional
Facility (RJD), San Diego, California, in the custody of the Warden. In order to secure this
inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate before Magistrate Judge Jennifer L. Thurston,
by telephonic-conferencing from his place of confinement, on Friday, May 28, 2021 at 10:00
a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by telephonic-
      conferencing, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Telephonic-
      conferencing connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at RJ Donovan Correctional Facility at (619) 671-7566 or via email.

   4. If prison officials have any questions concerning the telephonic connection or difficulty
      connecting, they shall contact Susan Hall, Courtroom Deputy, at
      shall@caed.uscourts.gov.
                                                1
                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to appear
before Judge Thurston at the time and place above, by telephonic-
conferencing, until completion of the settlement conference or as ordered
by the court.

FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian
with a copy of this writ.


IT IS SO ORDERED.

   Dated:    May 1, 2021                            /s/ Gary S. Austin
                                               UNITED STATES MAGISTRATE JUDGE




                                               2
